In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered July 10, 1972, in favor of defendants, upon a jury verdict. Judgment affirmed, without costs. No opinion. Christ, Brennan and Benjamin, JJ., concur; Shapiro, Acting P. J. and Cohalan, J., dissent and vote to reverse and grant a new trial, with the following memorandum: Plaintiffs’ causes have their genesis in a three-car collision. Plaintiffs, the driver and passengers of the lead vehicle, claim that they were “creeping along” at six or seven miles an hour when they were struck in the rear by the vehicle driven by defendant Gurtler. Gurtler disputes this version and claims that both he and plaintiffs were at a standstill when his vehicle was struck in the rear by defendant Troy’s vehicle, which propelled him into plaintiffs. Troy’s testimony is in substantial agreement with Gurtler’s, his contention being that when Gurtler stopped suddenly, he was following too closely to avoid the impact. As we read the record, the jury verdict is against the weight of the evidence and the facts warrant a new trial.